              Case 1:20-cv-00484-JGK-DCF Document 63 Filed 08/12/20 Page 1 of 2




                                                      August 12, 2020


      VIA ECF

      Hon. Debra C. Freeman
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street
      New York, NY 10007


              Re:      Doe v. Indyke, et al., 1:20-cv-000484-JGK-DCF
                       Status Update Following 8/5/20 Scheduling Conference

      Dear Judge Freeman:

               We are writing on behalf of our client, plaintiff Jane Doe, in the above-referenced
      litigation and to update the Court on some discovery issues in our case following the August 5,
      2020 scheduling conference.

               First, on August 5, 2020, this Court ordered defendant Ghislaine Maxwell to serve her
      initial disclosures no later than August 10, 2020. The Court's specific order was that: "It is
      hereby ORDERED that: 1. Defendant Ghislaine Maxwell ("Maxwell") shall serve her initial
      disclosures no later than August 10, 2020." As of the time of submitting this letter, however,
      Ms. Maxwell has not served her initial disclosures on the parties. Moreover, Ms. Maxwell has
      not sought any relief from the Court to excuse her of complying with the order of the Court.
      Accordingly, as it stands, Ms. Maxwell has violated the Court's order.

              Second, it has now been over 4 months since Plaintiff served the Epstein Estate with
      document requests and she has still failed to receive a single substantive response nor a single
      page of evidence from the Epstein Estate to date. Indeed, even after providing counsel for the
      Epstein Estate with her proposed edits to their draft confidentiality order and non-disclosure
      agreement they have insisted all Epstein victims sign before producing any information to them,
      Plaintiff received no response and no documents have been released.

              And third, despite Plaintiff's multiple attempts at getting available deposition dates for
      defendant Richard Kahn, the co-executor of the Epstein Estate, his attorneys simply just refuse to
      provide them. Instead, they are insisting that Plaintiff's counsel first tell them what Mr. Kahn is
      to be questioned about and essentially prove why he—a defendant in this action—ought to be
      required to testify at deposition.



11111 Santa Monica Boulevard, Suite 700 • Los Angeles, California 90025 • 310.477.1700 phone • 310.477.1699 fax • www.psblaw.com
       Case 1:20-cv-00484-JGK-DCF Document 63 Filed 08/12/20 Page 2 of 2




Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse

August 12, 2020
Page 2


        It has become incredibly obvious that there is a concerted and coordinated effort by the
Epstein Estate and its attorneys to not only deprive the victims of information in these cases that
they are entitled to by law but also deny them of having their day in court. Indeed, the Epstein
Estate repeatedly reminds Plaintiff how she is the only victim who continues to pursue her case
against them while the other victims have all agreed to stay their cases in hopes of resolving
them through the victim compensation fund. And despite the Epstein Estate's ongoing self-
serving statements that they have not formally requested a stay as to any of the proceedings
themselves, that is form over substance. To the contrary, they have done everything they can to
make these cases as difficult as possible for the victims so the victims feel like they have no real
choice but to submit to the fund and postpone the proceedings indefinitely. As a consequence, in
this case, the Epstein Estate has resorted to belittling Plaintiff and threatening her lawyers with
sanctions and accusations of impropriety simply because she is exercising her constitutional right
to pursue a legal claim against those responsible for causing her unimaginable harm. In short,
since Plaintiff has not agreed to stay her case and walk away, she is being punished by the
Epstein Estate for doing what she has a basic right to do. That is simply unacceptable and
Plaintiff is not walking away.

                                                   Respectfully submitted,

                                                   PANISH SHEA & BOYLE

                                                   /s/ Robert Glassman

                                                   Robert Glassman
